                                                                Case 2:20-bk-21020-BR     Doc 167 Filed 04/13/21 Entered 04/13/21 13:24:40       Desc
                                                                                           Main Document     Page 1 of 5



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee for the bankruptcy estate of Girardi
                                                                  8 Keese

                                                                  9                         UNITED STATES BANKRUPTCY COURT

                                                                 10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                 LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                          Case No. 2:20-bk-21020-BR
                               Costa Mesa, California 92626




                                                                 13 THOMAS VINCENT GIRARDI,                        Chapter 7

                                                                 14                              Debtor.           STATEMENT REGARDING CHAPTER 7
                                                                                                                   TRUSTEE'S MOTION TO APPROVE
                                                                 15                                                COMPROMISE WITH G&L AVIATION,
                                                                                                                   LEE LIPSCOMB, 1122 WILSHIRE
                                                                 16                                                BUILDING PARTNERSHIP AND
                                                                                                                   WALTER LACK
                                                                 17
                                                                                                                   Date:    April 27, 2021
                                                                 18                                                Time:    10:00 a.m.
                                                                                                                   Ctrm.:   1668 via ZoomGov
                                                                 19                                                         255 E. Temple Street
                                                                                                                            Los Angeles, CA 90012
                                                                 20
                                                                                                                   Web Address:   https://cacb.zoomgov.com
                                                                 21                                                Meeting ID:    161 282 3731
                                                                                                                   Password:      123456
                                                                 22                                                Telephone:     (669) 254-5252 (San Jose)
                                                                                                                                  (646) 828-7666 (New York)
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2864546.1                                    1                             STATEMENT
                                                                Case 2:20-bk-21020-BR       Doc 167 Filed 04/13/21 Entered 04/13/21 13:24:40            Desc
                                                                                             Main Document     Page 2 of 5



                                                                  1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                  2           Elissa D. Miller, the chapter 7 trustee (the "Girardi Keese Trustee") for the

                                                                  3 bankruptcy estate ("Girardi Keese Estate") of Girardi Keese, Case No. 2:20-bk-21022-BR

                                                                  4 (the "Girardi Keese Case"), submits this Statement (the "Statement") regarding chapter 7

                                                                  5 trustee Jason M. Rund's (the "Thomas Girardi Trustee") Motion to Approve Compromise

                                                                  6 with G&L Aviation, Lee Lipscomb, 1122 Wilshire Building Partnership and Walter Lack

                                                                  7 [Docket No. 156] (the "Motion").

                                                                  8

                                                                  9 I.        INTRODUCTION

                                                                 10           Pursuant to the Motion, the Thomas Girardi Trustee moves this Court for an order
                                                                 11 approving the Agreement1 with the 1122 Wilshire Parties resolving the claims and issues
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 between the 1122 Wilshire Parties and the estate of Thomas Girardi (the "Debtor"). If
                               Costa Mesa, California 92626




                                                                 13 approved, the Debtor's estate will receive $1 million from the sale of the 1122 Wilshire

                                                                 14 Property and settle the claims against G&L Aviation, an entity in which the Debtor holds a

                                                                 15 50% general partnership interest. Girardi Keese has occupied the 1122 Wilshire

                                                                 16 Property for over 20 years. The Agreement preserves the rights of the 1122 Wilshire

                                                                 17 Parties to assert rent claims against Girardi Keese in the Girardi Keese Case.

                                                                 18

                                                                 19 II.       THE TRUSTEE'S STATEMENT REGARDING THE MOTION

                                                                 20           As a creditor in the Debtor's case currently occupying the 1122 Wilshire Property,

                                                                 21 the Girardi Keese Trustee does not oppose the relief requested in the Motion but files this

                                                                 22 Statement to make the record clear that approval of the Motion and the Agreement in this

                                                                 23 case does not bind the Girardi Keese Trustee or the Girardi Keese Estate in any way or

                                                                 24 compromise rights, claims and defenses, including, but not limited to, the Girardi Keese

                                                                 25 Estate's rights, claims and defenses relating to the 1122 Wilshire Property, G&L Aviation,

                                                                 26

                                                                 27   1
                                                                           Capitalized terms not otherwise defined herein shall have the meanings ascribed
                                                                 28 to them in the Motion.


                                                                      2864546.1                                      2                                  STATEMENT
                                                                Case 2:20-bk-21020-BR      Doc 167 Filed 04/13/21 Entered 04/13/21 13:24:40          Desc
                                                                                            Main Document     Page 3 of 5



                                                                  1 a California General Partnership,2 or any of the other 1122 Wilshire Parties, which should

                                                                  2 be expressly preserved. Similarly, neither the Motion nor the Agreement affect, alter or

                                                                  3 modify the protection of the automatic stay as to the Girardi Keese Estate or its rights

                                                                  4 with respect to the 1122 Wilshire Property.

                                                                  5

                                                                  6 III.      CONCLUSION

                                                                  7           The Thomas Girardi Trustee cannot compromise the third party rights, claims and

                                                                  8 defenses of the Girardi Keese Trustee or the Girardi Keese Estate. Based on the

                                                                  9 foregoing, the Trustee requests that if the Motion is granted, this Court's order approving

                                                                 10 the Motion contain a provision that approval of the Motion and the Agreement in this case

                                                                 11 does not: (a) bind the Girardi Keese Trustee or the Girardi Keese Estate in any way or
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 compromise rights, claims and defenses, including, but not limited to, the Girardi Keese
                               Costa Mesa, California 92626




                                                                 13 Estate's rights, claims and defenses relating to the 1122 Wilshire Property, G&L Aviation

                                                                 14 or any of the other 1122 Wilshire Parties, which are expressly preserved; or (b) affect,

                                                                 15 alter or modify the protection of the automatic stay as to the Girardi Keese Estate or its

                                                                 16 rights with respect to the 1122 Wilshire Property.

                                                                 17

                                                                 18 DATED: April 13, 2021                   Respectfully submitted,

                                                                 19                                         SMILEY WANG-EKVALL, LLP
                                                                 20

                                                                 21
                                                                                                            By:          /s/ Philip E. Strok
                                                                 22                                               PHILIP E. STROK
                                                                                                                  Attorneys for Elissa D. Miller, Chapter 7
                                                                 23                                               Trustee for the bankruptcy estate of Girardi
                                                                 24                                               Keese

                                                                 25

                                                                 26
                                                                      2
                                                                          The Girardi Keese Trustee is investigating the Girardi Keese Estate's interest in
                                                                 27
                                                                    G&L Aviation. According to tax returns filed by G&L Aviation, Girardi Keese is a partner.
                                                                 28 Given the lack of clarity, the Girardi Keese Trustee seeks to reserve all rights.


                                                                      2864546.1                                    3                                 STATEMENT
        Case 2:20-bk-21020-BR                     Doc 167 Filed 04/13/21 Entered 04/13/21 13:24:40                                      Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify): Statement Regarding Chapter 7 Trustee's Motion
to Approve Compromise with G&L Aviation, Lee Lipscomb, 1122 Wilshire Building Partnership and Walter Lack
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/13/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 4/13/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

   The Honorable Barry Russell
   U.S. Bankruptcy Court
   Roybal Federal Building
   255 E. Temple Street,
   Suite 1660
   Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/13/2021                    Lynnette Garrett                                                  /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-21020-BR                    Doc 167 Filed 04/13/21 Entered 04/13/21 13:24:40                                      Desc
                                                   Main Document     Page 5 of 5
  TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

     Rafey Balabanian       , docket@edelson.com
     Ori S Blumenfeld      Ori@MarguliesFaithLaw.com,
          Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
       Sandor Theodore Boxer tedb@tedboxer.com
       Richard D Buckley richard.buckley@arentfox.com
       Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
          4166@ecf.pacerpro.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
       Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
          lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Timothy W Evanston tevanston@swelawfirm.com,
          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jeremy Faith Jeremy@MarguliesFaithlaw.com,
          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
       James J Finsten , jimfinsten@hotmail.com
       James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
       Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
          roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@
          rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
       Razmig Izakelian razmigizakelian@quinnemanuel.com
       Lewis R Landau Lew@Landaunet.com
       Craig G Margulies Craig@MarguliesFaithlaw.com,
          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
       Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
       Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
       Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
       Scott H Olson solson@vedderprice.com, scott-olson-
          2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       Carmela Pagay ctp@lnbyb.com
       Ambrish B Patel apatelEI@americaninfosource.com
       Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
       Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
       Matthew D. Resnik matt@rhmfirm.com,
          roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@
          rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
       Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
       Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
       William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
       Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
       Richard P Steelman rps@lnbyb.com, john@lnbyb.com
       Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
       Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
